Citation Nr: 1549093	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-16 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for mole removal/keloid, left arm.

2.  Entitlement to service connection for hyperopia and presbyopia, claimed as a bilateral eye condition.

3.  Entitlement to service connection for colon cancer, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for hyperopia and presbyopia, colon cancer, diabetes mellitus, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of the evidence does not reflect that the Veteran has had a mole removed from the left arm or a related keloid.


CONCLUSION OF LAW

The criteria for service connection for mole removal/keloid, left arm, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to initial adjudication of the Veteran's claim, a letter dated in February 2010 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained and associated with the claims file.  The RO did not afford the Veteran a VA examination on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Board finds that the preponderance of the evidence does not show that there has been a mole removed from the left arm or a related keloid.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

The Veteran has have not made VA aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

The STRs do not show that the Veteran had a mole removed from his left arm or a related keloid during service.  The post-service private treatment records beginning in May 2009 indicate that the Veteran had a keloid on the left and right sides of the chest and that a mole was removed from the left side of the chest wall in 2003.  The Veteran wrote in a March 2010 statement that he had a mole removed from the under the left arm during service.

The Veteran had a VA examination in July 2011 at which it was noted that the STRs show removal of a mole on the left flank in May 2002.  On examination there was keloid tissue in the left underarm area.  The examiner felt it was at least as likely as not that it was related to service.

August 2011 VA treatment records indicate that the Veteran had a keloid in the left armpit area.  At February 2012 private treatment the Veteran complained of a keloid scar to the left underarm area due to a mole that was removed in 2002 and of keloid scars to the chest.  He was diagnosed with keloids, although treating physician did not state where on the body they were located.  March 2012 follow up treatment indicates that there was a scar on the left thorax.  The treatment notes do not indicate that a mole has ever been removed from the left arm or that there is a keloid on the left arm. 

It is noted that an October 2011 rating decision granted service connection for keloid growth from mole removal to the abdomen and left side.  The rating decision cited the May 2002 in-service mole removal from the left flank.  Therefore, service connection is already in effect for the left armpit area keloid.  The STRs and post-service treatment records do not show that the Veteran has had a mole removed from the left arm or a keloid on the left arm.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no basis on which to find that a mole has been removed from the left arm or a keloid of the left arm at any time.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).   

Since an element for establishing service connection on a direct basis is the Veteran being diagnosed with the claimed disease or injury at any time during the pendency of his appeal and this claimant does not have such diagnoses, the Board finds that entitlement to service connection for mole removal/keloid, left arm, must be denied.  38 C.F.R. §§ 3.303.


ORDER

Service connection for mole removal/keloid, left arm, is denied.

REMAND

The Veteran seeks service connection for colon cancer, to include as due to ionizing radiation.  His service personnel records show that he was an electronic warfare technician, an electronic warfare journeyman maintenance technician, a Navy recruiter, and an instructor.  He wrote in a March 2010 statement that he worked as an electronic warfare technician for over 21 years and that he was exposed to high levels of ionizing radiation from electronic jammers.  He was also stationed aboard a nuclear ship on which he was in the reactor compartment many times.  

Colon cancer is a radiogenic disease per 38 C.F.R. § 3.311, which provides that certain radiogenic diseases noted by the Secretary as being induced by ionizing radiation may be service connected where certain criteria are met.  38 C.F.R. § 3.311(a) mandates the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Since colon cancer became manifest more than five years after the Veteran's October 2003 discharge from service, VA must request any available records concerning the Veteran's exposure to radiation.  The Veteran's service personnel records and service treatment records have been obtained.  The records must be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311(a)(2)(iii).

After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration. 38 C.F.R. § 3.311(b).  When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).  After referral, the Under Secretary for Benefits must then determine the likelihood that the exposure to radiation in service resulted in the radiogenic disease. 38 C.F.R. § 3.311(c)(1).

In regards to the claims for service connection for hypertension and diabetes mellitus, it is noted that service connection will be presumed for certain chronic diseases, including hypertension and diabetes mellitus, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  The record shows that the Veteran was diagnosed with hypertension within a year of service.  However, the treatment records do not show that he was on medication for hypertension within a year of service or that diastolic pressure was predominantly 100 or more or systolic pressure was predominantly 160 or more.  Therefore, he did not qualify for a compensable evaluation within a year of service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  The post-service treatment records show that the Veteran was in a pre-diabetic state in April 2005 and that he was diagnosed with diabetes in October 2008.  While service connection is therefore not available on a presumptive basis for hypertension and diabetes mellitus, the Board finds that the proximity of the diagnoses to the Veteran's active service necessitates a VA examination before the claims can be decided on the merits.  See 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 79.  

The Veteran is also seeking service connection for hyperopia and presbyopia, claimed as a bilateral eye condition.  At a June 2010 VA examination, the Veteran was diagnosed with bilateral hyperopia and presbyopia and mild dye eyes.  Congenital or developmental defects and refractive errors of the eyes are not disease or injuries for which service connection may be granted.  See 38 C.F.R. § 3.303(d).  The examiner did not provide opinions on whether the diagnosed disabilities were congenital or refractive errors.  While an opinion was provided that presbyopia was not caused by or related to service, no rationale was provided, and therefore the opinion has no probative value.   "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Veteran must be scheduled for a new VA examination for the eyes.

The record shows that the Veteran receives treatment through VA.  VA treatment records to March 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 2013 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from March 2013 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hyperopia, presbyopia and dry eyes, colon cancer, diabetes mellitus, and hypertension.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

4.  Thereafter, develop the Veteran's claim as necessary in accordance with the provisions of 38 C.F.R. § 3.311 to include obtaining a radiation dose estimate.

5.  Schedule the Veteran for appropriate VA examination(s) to determine the current nature, onset and likely etiology of hypertension and diabetes mellitus.  The claims file must be made available to the examiner for review prior to the examination(s).  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension is related to service or became manifest within a year of discharge.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's diabetes mellitus is related to service or became manifest within a year of discharge.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

7.  Schedule the Veteran for appropriate an VA examination to determine the current nature, onset and likely etiology of any diagnosed eye disabilities, excepting vitreous detachment, right eye, for which service connection is already in effect.  

The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner must state whether each diagnosed disability is a congenital disability, and if so whether it is capable or getting worse.

The examiner must also state whether each diagnosed disability is a refractive error.

For any diagnosed disabilities that are not refractive errors, are congenital disabilities capable or worsening, or are not refractive errors or congenital disabilities, the examiner should opine as to whether it is at least as likely as not that the disabilities are related to service.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

8.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


